Title: To James Madison from William Harris Crawford, 13 February 1816
From: Crawford, William Harris
To: Madison, James


                    
                        Sir,
                        Department of War, 13th: February, 1816.
                    
                    The resolution of the Senate and House of Representatives of the state of South Carolina, relative to the quota of arms to which that state may be entitled, under the act of Congress making provision for arming and equipping the whole body of the militia of the United States, having been referred by you to this Department, I have the honor to report:
                    That from the returns which have been made there appears to have been distributed to the several states and territories, under the above mentioned act of Congress, sixty two thousand six hundred and sixty six stands of Arms; of which number two thousand have been delivered to the order, of the executive of the state of South Carolina.
                    The last returns make the whole number of the militia of the several states and territories, seven hundred and twenty nine thousand, seven hundred & thirty seven; and the militia of South Carolina, thirty two thousand two hundred and two. On an apportionment, then, the abovementioned number of arms to the several states and territories, agreeably to the relative numbers of their militia, the quota to which South Carolina would be entitled, is two thousand seven hundred and sixty two; leaving a deficiency to be made up to that state, of seven hundred and sixty two stands of arms.
                    I have the honor further to report, that the arms for supplying this deficiency, can be immediately furnished to the order of the Executive of the state of South Carolina, from the depot of public arms at Charleston.
                    The balances which remained on the appropriations for “arming and equipping the militia,” have been carried to the surplus fund, or transferred to other appropriations, for the support of the military establishment, so that no farther distribution of arms to the states can be made at this time. Contracts have, however, been entered into with individuals, for the annual supply of a number of arms, to be applied to the purpose of arming and equipping the whole body of militia.
                    All which is most respectfully submitted.
                    
                        
                            Wm H Crawford
                        
                    
                